Citation Nr: 0419503
Decision Date: 07/20/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-09 836A	)	DATE AUG 04 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin




ORDER


     The following corrections are made in a decision issued by the Board in this case on July 20, 2004:

     On each page, XXXXXX X. XXXXXX is corrected to read XXXXXX X. XXXXXX.  

     



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0419503	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  01-09 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for basal cell carcinoma, claimed as 
due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).   

Procedural History

The veteran served on active duty from April 1946 until 
February 1948.  

The veteran initially filed a claim of entitlement to service 
connection for basal cell carcinoma [hereinafter skin 
cancer], claimed as due to in-service radiation exposure, in 
December 1995.  The veteran's claim of entitlement to service 
connection for skin cancer was ultimately denied by the RO in 
a March 1996 rating decision.  

In July 2000, the RO received the veteran's request to reopen 
the claim of entitlement to service connection for skin 
cancer due to radiation exposure.  In  September 2000 and 
March 2001 rating decisions, the RO declined to reopen the 
claim.  The veteran disagreed with the March 2001 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
in December 2001.

For good cause shown, namely the veteran's age, his motion 
for advancement on the Board's docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  In an unappealed March 1996 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for skin cancer as secondary to exposure to 
ionizing radiation.

2.  The evidence received since March 1996 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of this claim.  


CONCLUSIONS OF LAW

1.  The RO's March 1996 rating decision denying service 
connection for skin cancer is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § § 3.104, 20.1103 (2003).

2.  Since the March 1996 rating decision, new and material 
evidence has not been received, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for basal cell carcinoma claimed as being due to 
radiation exposure in service.  As noted by the Board in the 
Introduction, this claim was previously denied in March 1996.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their applications to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

The veteran was notified by the December 2003 Supplemental 
Statement of the Case (SSOC), the October 2002 (SSOC) and the 
December 2001 SOC of the pertinent law and regulations, was 
provided a statement of the VCAA requirements and was further 
advised of the need to submit additional evidence on his 
claim.  The veteran was informed that he needed to submit new 
and material evidence and of the definition of new and 
material evidence by each of these three documents.  

Crucially, the veteran was informed by means of these 
documents as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
documents explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The Board notes that, even though 
the December 2001 SOC requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has now expired. 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in October 2002, prior to the 
expiration of the one-year period following the December 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the statutory notice contained in the December 
2001 SOC and repeated in the subsequent SSOCs expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  In addition, the December 2001 notice 
was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.  The one-year period has 
now expired.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The veteran and his representative have both requested 
additional "duty to assist" action on the part of VA.  
However, the claim has not been reopened and therefore 
pursuant to the statute the duty to assist has not attached.  
In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

For certain chronic disorders, including malignant tumors, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - radiation exposure

Specific regulations pertain to claims of entitlement to 
service connection based on exposure to radiation during 
service.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (2003).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2003).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Pursuant to 38 C.F.R. § 3.309(d), the following diseases 
shall be service-connected if they become manifest in a 
radiation-exposed veteran: leukemia (other than chronic 
lymphocytic leukemia); cancer of the thyroid; cancer of the 
breast; cancer of the pharynx; cancer of the esophagus; 
cancer of the stomach; cancer of the small intestine; cancer 
of the pancreas; multiple myeloma; lymphomas (except 
Hodgkin's disease); cancer of the bile ducts; cancer of the 
gall bladder; primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); cancer of the salivary gland; 
cancer of the urinary tract; and bronchiolo-alveolar 
carcinoma.  38 C.F.R. § 3.309(d)(2) (2003).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who, while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: leukemia (other than chronic 
lymphocytic leukemia), thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)- (xxiv) (2003).  Section 3.311(b)(5) indicates 
that leukemia may become manifest at any time after exposure, 
and that, other than with respect to bone cancer and 
posterior subcapsular cataracts, the other diseases specified 
must become manifest 5 years or more after exposure.  38 
C.F.R. § 3.311(b)(5).

Finality/new and material evidence

In general, decisions of the RO that are not appealed in the 
proscribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of new and material 
evidence was revised in August 2001 to require that in order 
to be material, any newly submitted evidence must relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  The veteran's request to reopen his claim was 
initiated in July 2000; therefore his request will be 
adjudicated by applying the former section 3.156.  See 
38 C.F.R. § 3.156 (2001).

Under the former section 3.156, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001).  That is to say, material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  
In this case, the last final denial is the unappealed March 
1996 RO decision which denied the veteran's claim on its 
merits.  

The "old" evidence

At the time of the March 1996 RO decision, the evidence 
included the veteran's service medical records.  The records 
contain a form from June 1947 marked "C.B.C. (for 
Bakini(sic) testref. ALNAV 122)".  Further explanation is 
not present in the file.  The veteran's notice of separation 
from U.S. Naval Service indicates that he served in, among 
other locations, Guam.   

The veteran's service medical records are silent as to any 
mention of radiation exposure.  Findings at a separation 
examination conducted in February 1948 indicated normal 
findings and listed no physical defects.

There are no pertinent medical records for a number of years 
after the veteran left military service.  VA examinations 
conducted in October 1992 and April 1993 including findings 
that the veteran's skin was normal.  Medical evidence 
contained in the file included records of diagnosis of basal 
cell carcinoma in November 1995.

In statements submitted in support of his claim the veteran 
contended that he participated in salvage operations 
involving materials contaminated in Operation CROSSROADS and 
that he had been dispatched to the Operation CROSSROADS 
testing location in the period immediately following the 
testing.  

A February 1996 report from the Defense Nuclear Agency (DNA) 
indicated that there were no nuclear exposure dosimetry 
records for the veteran.  Additionally, the DNA noted that 
although the veteran's unit was located in the South Pacific 
between October 1946 and November 1947, it was unable to 
verify the presence of the veteran's unit at Bikini Atoll 
following Operation CROSSROADS.  

The veteran initially filed a claim of entitlement to service 
connection for skin cancer in December 1995.  The RO denied 
the veteran's claim due to lack of evidence indicating the 
veteran's presence at Bikini Atoll either during or after 
Operation CROSSROADS and lack of evidence of any radiation 
exposure.  
The veteran did not appeal that decision.

The veteran filed a request to reopen his previously-denied 
claim in July 2000.  Additional evidence received since the 
March 1996 RO denial will be referred to below.  

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for basal cell carcinoma, 
which he claims is secondary to exposure to ionizing 
radiation.  

The veteran's claim was last finally denied in March 1996.  
As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218- 19.  

As noted above, there are three methods by which service 
connection can be established for radiation exposed veterans.  
Service connection will be granted to radiation-exposed 
veterans who have one of the types of cancer enumerated under 
38 C.F.R. § 3.309(d) (2003) [method (1)].  Service connection 
will be granted for any "radiogenic diseases," pursuant to 38 
C.F.R. § 3.311, provided the VA Under Secretary for Benefits 
determines, based on a dosage estimate, that such radiogenic 
disease(s) resulted from exposure to radiation in service 
[method (2)].  Service connection will be granted under 38 
C.F.R. § 3.303(d) when it is established that any disability 
diagnosed after discharge is the result of the veteran's 
active service or any incident thereof, to include radiation 
exposure.  See Combee, 34 F.3d 1039 [method (3)].

The Board observes in passing that the veteran does not 
contend that his skin cancer existed during service or during 
the one year presumptive period after service, see 38 C.F.R. 
§ 3.309(a).  Thee is no evidence that such is the case.  The 
veteran's contention is that his currently diagnosed skin 
cancer I due to radiation exposure during service.

At the time of the March 1996 rating action, the evidence 
then of record failed to establish that the veteran was a 
"radiation-exposed veteran" as defined by 38 C.F.R. § 
3.309(d)(3).  The veteran contends that he was present at the 
testing site of Operation CROSSROADS and conducted salvage 
operations of radiation contaminated equipment after the 
completion of testing operations.  Participation in Operation 
CROSSROADS during the period from July 1, 1946 through August 
31, 1946 satisfies the requirements of 38 C.F.R. § 3.309(d).  
The veteran's unit did not arrive in the general test area 
until October 1946, however.  Moreover, review of the 
veteran's service medical records and a February 1996 
response from the Defense Nuclear Agency did not provide 
verification his contentions that he participated in 
Operation CROSSROADS.  

In addition, the disability for which service connection is 
being sought, basal cell carcinoma, is not one of the types 
of cancer that are presumptively service connected specific 
to radiation-exposed veterans under 38 U.S.C.A. § 1112(c) 
(West 2002) and 38 C.F.R. § 3.309(d) (2003).  Thus, neither 
of the requirements established for method (1), 38 C.F.R. § 
3.309(d) [verification of radiation exposure and diagnosis of 
a presumptive disease] were met in March 1996].

The veteran's skin cancer is considered a radiogenic disease 
for purposes of 38 C.F.R. § 3.311, because subsection 
(b)(2)(vii) includes "skin cancer".  However, a review of the 
Navy's dosimetry data and the veteran's records failed to 
produce any reference to any radiation exposure.  Thus, the 
requirements established for method (2) under 38 C.F.R. § 
3.311 were also not met in March 1996.

The evidence in March 1996 also did not include competent 
medical evidence that served to link the veteran's skin 
cancer to his naval service or any incident thereof, 
including any purported radiation exposure. Thus method (3), 
service connection under the provisions of 38 C.F.R. § 
3.303(d) and Combee, was not met.

The Board has carefully reviewed evidence which has been 
received since the March 1996 RO denial of the veteran's 
claim in order to determine whether it is new and material.

Clinical reports continue to document a diagnosis of skin 
cancer diagnosis.  However, a diagnosis of skin cancer was 
already established prior to March 1996.  The Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).  Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence]. 

Also added to the record are reiterations of the veteran's 
own statements in support of his claim concerning both 
asserted radiation exposure and a nexus between his and his 
current disability.  These statements are reiterations of 
similar contentions raised in 1996 and they therefore are not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) .  
Insofar as these statements concern the matter of medical 
nexus, laypersons are capable of testifying as to symptoms, 
but not as to the proper diagnosis or date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that laypersons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C.A. 
5108."

In response to the veteran's request to reopen his claim, the 
RO again attempted to verify the veteran's participation in a 
radiation-risk activity.  Specifically, a request for 
information was sent to the Defense Threat Reduction Agency 
(DTRA).  In November 2003, DTRA advised that there was no 
record of the veteran's "participation in Operation 
CROSSROADS or related activities" and, further, that there 
was no record of the veteran's unit being detached for duty 
at any time to the operational location for Operation 
CROSSROADS.  The DTRA report again repeated that there were 
no dosimetry records indicating incident of the veteran being 
exposed to ionizing radiation during service.

The November 2003 DTRA report is essentially cumulative of 
the February 1996 DNA report and is manifestly not supportive 
of the veteran's claim.  Evidence that is unfavorable to the 
veteran is not new and material.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992).  Clearly, the November 2003 DTRA 
report is not favorable to the claim and for that reason it 
cannot be used as a basis to reopen the claim.  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the May 1996 denial 
of the veteran's claim, while not previously of record, is 
not new and material in that is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001). Accordingly, 
since new and material evidence has not been received the 
veteran's claim of entitlement to service connection for skin 
cancer is not reopened. The benefit sought on appeal remains 
denied.

Additional comments

The Board observes in passing that the veteran has not 
contended, and the medical evidence of record does not 
suggest that the veteran's skin cancer is related to service 
in some other way, such as sun exposure in the tropics.  This 
case is therefore different from  Douglas v. Derwinski, 2 
Vet. App. 103 (1992), and the Board does not see any reason 
to infer any claim, aside from a radiation claim, from the 
veteran's presentation.

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

ORDER

New and material evidence not having been received, the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for skin cancer, claimed as 
being due to in-service radiation exposure, is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




